



Exhibit 10.2
COMMITMENT INCREASE ACTIVATION NOTICE


To:
PNC Bank, National Association, as Administrative Agent

under the Credit Agreement referred to below


Reference is made to the Credit Agreement, dated as of July 18, 2013 (as amended
by the First Amendment, dated as of October 20, 2014, the Second Amendment,
dated as of July 18, 2017, and as further amended, supplemented or modified from
time to time, the “Credit Agreement”), among M/I Homes, Inc. (the “Borrower”),
the Lenders party thereto, certain other parties and PNC Bank, National
Association, as administrative agent (the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement.
This notice is an activation notice referred to in Section 2.21 of the Credit
Agreement, and the Borrower and the Lender party hereto hereby notify you that:
1.    The Lender party hereto agrees to increase the amount of its Commitment as
set forth opposite the Lender’s name on the signature pages hereof under the
caption “Incremental Commitment Amount”.


2.    The Increased Facility Closing Date is June 29, 2018.


3.     The aggregate amount of the Incremental Commitment contemplated hereby is
$25,000,000.


4.     The agreement of the Lender party hereto to obtain an Incremental
Commitment on the Increased Facility Closing Date is subject to the satisfaction
of the following conditions precedent:


(a) Activation Notice. The Administrative Agent shall have received this notice,
executed and delivered by the Borrower and the Lender party hereto.


(b) Representations and Warranties; No Defaults. On and as of the Increased
Facility Closing Date and after giving effect to the Incremental Commitment, (i)
each of the representations and warranties made by any Loan Party in or pursuant
to the Loan Documents are true and correct in all material respects (provided
that to the extent any such representation and warranty is already qualified by
materiality or reference to Material Adverse Effect, such representation and
warranty is true and correct in all respects) and (ii) no Default or Event of
Default has occurred and is continuing.


(c) Officer’s Certificate. The Administrative Agent shall have received a
certificate from the Borrower certifying as to the satisfaction of the
conditions in clause (b) above.


(d) Reaffirmation Agreement. The Administrative Agent shall have received a
Reaffirmation Agreement, executed and delivered by each Guarantor and the
Administrative Agent.


(e) Notes. The Administrative Agent shall have received any Notes requested by
the Lender party hereto payable to the order of the Lender.





--------------------------------------------------------------------------------







(f) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received the following
supporting documents with respect to the Borrower and the other Loan Parties:


(i) (A) a copy of its certificate or articles of incorporation, formation,
organization or certificate of limited partnership (as applicable), certified as
of a date reasonably close to the Increased Facility Closing Date to be a true
and accurate copy by the Secretary of State (or similar Governmental Authority)
of its state of incorporation or formation or (B) a certificate of its secretary
or assistant secretary, general partner, manager or other appropriate Person (as
applicable) certifying that the true and accurate copy of the certificate or
articles of incorporation, formation, organization or certificate of limited
partnership (as applicable) delivered to the Administrative Agent on or about
July 18, 2013 (or in the case of a Loan Party that became a Restricted
Subsidiary after July 18, 2013, the date of the delivery of such document to the
Administrative Agent in connection with such Loan Party becoming a Restricted
Subsidiary) has not been amended, modified, replaced or substituted in any
manner since the date of such delivery;


(ii) a certificate of that Secretary of State (or similar Governmental
Authority), dated as of a date reasonably close to the Increased Facility
Closing Date, as to its existence and (if available) good standing;


(iii) (A) a copy of its regulations or by-laws, partnership agreement, or
operating agreement or limited liability company agreement (as applicable),
certified by its secretary or assistant secretary, general partner, manager or
other appropriate Person (as applicable) to be a true and accurate copy of its
regulations or by-laws, partnership agreement, or operating agreement or limited
liability company agreement (as applicable) in effect on the Increased Facility
Closing Date or (B) a certificate of its secretary or assistant secretary,
general partner, manager or other appropriate Person (as applicable) certifying
that the true and accurate copy of its regulations or by-laws, partnership
agreement, or operating agreement or limited liability company agreement (as
applicable) delivered to the Administrative Agent on or about July 18, 2013 (or
in the case of a Loan Party that became a Restricted Subsidiary after July 18,
2013, the date of the delivery of such document to the Administrative Agent in
connection with such Loan Party becoming a Restricted Subsidiary) has not been
amended, modified, replaced or substituted in any manner since the date of such
delivery;


(iv) a certificate of its secretary or assistant secretary, general partner,
manager or other appropriate Person (as applicable), as to the incumbency and
signatures of its officers or other Persons who have executed any documents on
behalf of such Loan Party in connection with the transactions contemplated by
this Commitment Increase Activation Notice and the Credit Agreement;


(v) (A) a copy of resolutions of its board of directors or the executive
committee of the board of directors, certified by its secretary or assistant
secretary to be a true and accurate copy of resolutions duly adopted by such
board of directors or the executive committee of the board of directors, or
other appropriate resolutions or consents of its general partner, manager or
members certified by its secretary, assistant secretary, general partner or
manager (as applicable) to be true and correct copies thereof duly adopted,





--------------------------------------------------------------------------------





approved or otherwise delivered by its general partner, manager or members (to
the extent necessary and applicable), each of which is certified to be in full
force and effect on the Increased Facility Closing Date, authorizing the
execution and delivery by it of this Commitment Increase Activation Notice and
any Notes, the Reaffirmation Agreement and other Loan Documents delivered on the
Increased Facility Closing Date to which it is a party and the performance by it
of all its obligations thereunder and under the Credit Agreement or (B) a
certificate of its secretary or assistant secretary, general partner, manager or
other appropriate Person (as applicable) certifying that the true and accurate
copy of resolutions of its board of directors or the executive committee of the
board of directors duly adopted by such board of directors or executive
committee of the board of directors, or other appropriate resolutions or
consents of its general partner, manager or members duly adopted, approved or
otherwise delivered by its general partner, manager or members (to the extent
necessary and applicable), in each case, authorizing the execution and delivery
by it of this Commitment Increase Activation Notice and any Notes, the
Reaffirmation Agreement and other Loan Documents delivered on the Increased
Facility Closing Date to which it is a party and the performance by it of all
its obligations thereunder and under the Credit Agreement and delivered to the
Administrative Agent on or about July 18, 2017 (or in the case of a Loan Party
that became a Restricted Subsidiary after July 18, 2017, the date of the
delivery of such document to the Administrative Agent in connection with such
Loan Party becoming a Restricted Subsidiary), are in full force and effect on
the Increased Facility Closing Date and have not been amended, modified,
replaced or substituted in any manner since the date of such delivery; and


(vi) such additional supporting documents and other information with respect to
its operations and affairs as the Administrative Agent may reasonably request.


(g) Legal Opinion. The Administrative Agent shall have received, on behalf of
itself and the Lenders, a favorable legal opinion of Vorys, Sater, Seymour and
Pease LLP, counsel to the Borrower and its Subsidiaries, in form and substance
reasonably satisfactory to the Administrative Agent and covering such matters
relating to the Loan Documents as the Administrative Agent may reasonably
require.


(h) Fees and Expenses. The Administrative Agent shall have received all fees
required to be paid on or before the Increased Facility Closing Date and all
expenses for which invoices have been presented (including the reasonable fees
and expenses of legal counsel to the Administrative Agent) on or before the
Increased Facility Closing Date.


5.     The parties hereto acknowledge that after giving effect to the
Incremental Commitment and the Commitment Increase contemplated by this
Commitment Increase Activation Notice, the Commitment of each Lender shall be as
set forth in Exhibit A hereto.




[Signature page follows]







--------------------------------------------------------------------------------





M/I HOMES, INC.




By: /s/ Kevin C. Hake        
Name: Kevin C. Hake    
Title: Treasurer and Senior Vice President, Finance and Business Development













--------------------------------------------------------------------------------





Incremental Commitment Amount        FLAGSTAR BANK, FSB
$25,000,000.00


By: /s/ Drew C. Szilagyi
Name: Drew C. Szilagyi    
Title: VP









--------------------------------------------------------------------------------





CONSENTED TO:
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By: /s/ J. Richard Litton
Name: J. Richard Litton    
Title: Senior Vice President









--------------------------------------------------------------------------------






EXHIBIT A
Commitments
Lender
Commitment
PNC Bank, National Association
$52,000,000
Citibank, N.A.
$52,000,000
Fifth Third Bank
$52,000,000
JPMorgan Chase Bank, N.A.
$52,000,000
U.S. Bank National Association
$52,000,000
Wells Fargo Bank, National Association
$52,000,000
The Huntington National Bank
$43,000,000
Comerica Bank
$40,000,000
Texas Capital Bank, National Association
$30,000,000
Associated Bank, National Association
$25,000,000
Regions Bank
$25,000,000
Flagstar Bank, FSB
$25,000,000
Total Commitments
$500,000,000






